Exhibit 10.23

R.R. DONNELLEY & SONS COMPANY

AMENDMENT TO

DIRECTOR RESTRICTED STOCK UNIT AWARD

THIS AMENDMENT TO DIRECTOR RESTRICTED STOCK UNIT AWARD (this “Amendment”) is
made as of May 21, 2009 by and between R.R. Donnelley & Sons Company, a Delaware
corporation (the “Company”), and XXXXXXXX (the “Grantee”).

WHEREAS, the Company and Grantee are parties to a Director Restricted Stock Unit
Award dated May 28, 2008 (the “Award Agreement”).

WHEREAS, the Company and Grantee have determined that it would be in the best
interests of the Company and Grantee if the Award Agreement was amended to allow
for deferral of payment of all or any portion of the award in accordance with
the provisions of Section 409A of the Internal Revenue Code of 1986, as amended.

NOW THEREFORE, for good and valuable consideration the receipt and sufficiency
of which hereby are acknowledged, the parties hereto hereby agree as follows:

1. Section 2 of the Award Agreement shall be deleted and replaced in its
entirety by the following language:

“Issuance of Common Stock in Satisfaction of Restricted Stock Units.

(a) Except to the extent otherwise provided in paragraphs 2(b) or (c) below, on
each of the first, second and third anniversary of the Grant Date (the “Vesting
Dates”) the number of shares of Common Stock equal to one-third of the RSUs (the
“Vesting RSUs”) and cash in the amount of Dividend Equivalents (as defined
below) earned with respect to such Vesting RSUs pursuant to paragraph 4 below
shall be delivered to the Grantee; provided, however, that the Grantee may elect
to defer the delivery of the shares of Common Stock underlying any of the
Vesting RSUs until the date such Grantee ceases to be a member of the Board of
Directors of the Company (the “Board”) or such other date as required by
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
by delivering a Deferral Election to the Company in accordance with
Section 409A.

(b) On the date the Grantee ceases to be a member of the Board, shares of Common
Stock with respect to any remaining RSUs (including any Vesting RSUs deferred by
the Grantee) and cash in the amount of Dividend Equivalents earned with respect
to such RSUs pursuant to paragraph 4 below shall be delivered to the Grantee.

(c) Upon the Acceleration Date associated with a Change in Control, shares of
Common Stock with respect to any remaining RSUs (including any Vesting RSUs
deferred by the Grantee) and cash in the amount of Dividend Equivalents earned
with respect to such RSUs pursuant to paragraph 4 below shall be delivered to
the Grantee in accordance with the terms of the 2004 PIP.

(d) Each RSU shall be cancelled upon the issuance of a share of Common Stock (or
cash with respect to fractional shares) with respect thereto.”

 

1



--------------------------------------------------------------------------------

2. This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors, assigns, personal representatives and
heirs.

3. All other terms and conditions of the Award Agreement shall remain in full
force effect

4. This Amendment and the rights and obligations of the parties hereunder shall
be governed by and interpreted, construed and enforced in accordance with, the
laws of the State of Illinois.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date set forth above.

 

R.R. Donnelley & Sons Company:   Grantee:   By :   Thomas Carroll   Accepted:  

 

Title:   EVP, Human Resources     [Grantee Signature]

 

2